     Case 2:19-cv-01862-JAM-DMC Document 15 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELDON RAY NEWSOME,                               No. 2:19-CV-1862-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    CHERYL INNISS-BURTON,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to the Prison Litigation Reform Act (PLRA), defendant Cheryl Innis-

19   Burton has waived her right to reply to plaintiff’s action. See ECF No. 12.

20                  Under the PLRA, “[a]ny defendant may waive the right to reply to any action

21   brought by a prisoner confined in any jail, prison, or other correctional facility under section 1979

22   of the Revised Statutes of the United States (42 U.S.C. 1983) or any other Federal law.

23   Notwithstanding any other law or rule of procedure, such waiver shall not constitute an admission

24   of the allegations contained in the complaint. No relief shall be granted to the plaintiff unless a

25   reply has been filed.” 42 USCS § 1997(e)(g)(1). Additionally, “[t]he court may require any

26   defendant to reply to a complaint brought under this section if it finds that the plaintiff has a

27   reasonable opportunity to prevail on the merits.” 42 USCS § 1997(e)(g)(2).

28   ///
                                                         1
     Case 2:19-cv-01862-JAM-DMC Document 15 Filed 05/14/20 Page 2 of 2

 1                  On October 3, 2019, the Court screened plaintiff’s complaint. See ECF No. 7.

 2   There, the Court stated that “[t]he complaint appears to state a cognizable claim for relief

 3   pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b). If the allegations are proven, plaintiff

 4   has a reasonable opportunity to prevail on the merits of this action.” Id.

 5                  Accordingly, IT IS HEREBY ORDERED that defendant Cheryl Innis-Burton shall

 6   file a response to plaintiff’s complaint within 30 days of the date of service of this order.

 7

 8

 9   Dated: May 14, 2020
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
